June 5, 1972


Mr. David P. Bell                Opinion No.M-1142
Executive Director
Industrial Accident Board         Re:   Whether students partici-
State Finance Building                  pating in a Federal College
Austin, Texas 78711                     Work-Study Program,at a
                                        Texas college or university
                                        may be deemed to be employees
                                        under the Texas Workmen's
Dear Mr. Bell:                          Compensation Act.

          We have your request for an opinion regarding the
captioned matter which specifically asks the following question:

          "Are students participating in a Federal
     College Work-Study Program at a Texas college
     or university considered to be employees under
     the Texas Workmen's Compensation Act so as to
     be entitled to the benefits of that Act?"

          The Federal College Work-Study Program, 42 U.S.C. 2751
et seq., provides federal funds to eligible educational insti-
tutions employing needy students for part-time work as classroom
assistants, laboratory and library assistants, clerks, main-
tenance men, etc. The participating students are restricted to
working not more than an average of fifteen hours per week and
they do not receive pay checks from the institution.  Rather,
their earnings are credited to their accounts with the insti-
tution for the cost of their tuition, room and board, books, etc.
Up to 80 percent of the cost for such program is provided for by
federal funds.

          Except insofar as they may be classified as "workmen"
at particular institutions as hereinafter discussed, these stu-
dents are not covered by the Workmen's Compensation Act and are
not entitled to benefits thereunder.

          While employees of private employers are now governed
by the general workmen's compensation statute, Article 8306,
et seq., Vernon's Civil Statutes, this general law is not appli-
cable to state-supported colleges or universities, who are governed


                               -5563-
                                                                      I




Mr. David P. Bell, page 2         (M-1142)



by special laws pertaining only to certain colleges and uni-
versities, except insofar as particular parts of the general
law have been expressly adopted and incorporated in the special
acts. Matthews v. University of Texas, 295 S.W.Zd 270 (Tex.Civ.
App. 1956, no writ).

          In 1936, the Constitution of Texas authorized the
Legislature to provide for workmen's compensation insurance for
State employees and further to provide for the payment of all
costs, charges and premiums on such policies of insurance.

            Section 59 of Article III of the Constitution of Texas
provides:

          "The Legislature shall have power to pass
     such laws as may be necessary to provide for
     Workmen's Compensation Insurance for such State
     employees, as in its judgment is necessary or
     required; and to provide for the payment of all
     costs, charges, and premiums on such policies of
     insurance: providing the State shall never be re-
     quired to purchase insurance for any employee."

          Pursuant to the above quoted constitutional amendment,
the Legislature has authorized workmen's compensation coverage
of employees at only three Texas colleges and/or universities;
namely, the Agricultural and Mechanical College of Texas (Art.
8309b, V.C.S.), The University of Texas (Art. 830962,V.C.S.)
and Texas Technological College (Art. 8309f, V.C.S.).  The above
three statutes cover various campuses and branches of the re-
spective institutions in addition to the main college or university
as provided in each particular Act.

          No other state-supported colleges and universities
being statutorily authorized to provide workmen's compensation
insurance for its employees,the scope of this opinion is neces-
sarily limited to consideration of your question only as it may
pertain to the three above mentioned institutions.

          The definition of a "workman" is identical in the Acts
covering The University of Texas and Texas Tech. Art. 8309d,
Sec. 2, Subd. 2, and Art. 8309f, Sec. 2, Subd.2, V.C.S. We
quote the definition out of the Act for Texas Tech as follows:

          1'2. 'Workman' shall mean every person in
     the service of Texas Technological College under



                               -5564-
Mr. David P. Bell, page 3       (M-1142)



     any appointment or expressed contract of hire,
     oral or written, whose name appears upon the
     pay roll of Texas Technological College except,

          "(a) Administrative staff including of-
     ficials of administration;

             "(b) Teaching staff who are not required
     by their teaching or research duties to handle
     or work in close proximity to dangerous chemicals,
     materials,    machinery or equipment;

          "(c) Research staff who are not required to
     handle or work in close proximity to dangerous
     chemicals, materials, machinery or equipment;

          "(d) Clerical and office employees not re-
     quired by their duties to regularly travel or
     work in a dangerous area;

          "(e) Supervisory staff whose duties are
     predominantly administrative and clerical and
     who do not participate in manual labor, or work
     in a dangerous area:

          "(f) Persons paid on a piecework basis, or
     any basis other than by the hour, day, week, month,
     or year.

           "Provided further, that no person shall be
     classified as a 'workman' nor be eligible to any
     compensation benefits under the terms and pro-
     visions of this Act until he shall have submitted
     himself first to a physical examination by a regu-
     larly  licensed physician or surgeon designated by
     Texas Technological College to make such examina-
     tion and thereafter been certified by Texas Tech-
     nological College to be placed on the pay roll of
     Texas Technological College."

          The definition for a workman set out in the Act for
Texas A&M, Article 8309b, Sec. 2, Subdivision 2, provides:

          "2 . 'Workman' shall mean every person em-
     ployed in the service of any institution as de-
     fined above, whose name appears on the payroll
     thereof, except clerical and office employees


                              -5565-
Mr. David P. Bell, page 4        (M-1142)



     not required by their duties to travel or work
     away from their offices. No person in the
     service of such institution who is paid on a
     piece-work basis, or on any basis other than
     by the hour, day, week, month, or year shall
     be considered an employee nor shall be entitled
     to compensation under the terms and provisions of
     this Act."

            The relation of employer and employee exists between the
hiring institution and the student working part-time under its
direction and control. Wise v. Texas Employment Insurance As-
SC ciation,  402 S.W.Zd 228 (Tex.Civ.App. 1966, error ref. n.r.e.).
Ar Id see Goodnight v. Zurich Insurance Company,  416 S.W.2d 626
 fTex.Civ.Ar>P * 1967, error ref. n.r.e.); and Sanchez v. Leggett,
463 S.W.Zd 517 (Tex.Civ.App. 1971).

          The manner of remuneration to the student, i.e. as
a credit to his account at the school rather than his receipt of
a pay check, is immaterial. American Fire and Casualty Co. v.
Baker, 431 S.W.2d 956 (Tex.Civ.App. 1961, error ref. n.r.e.).
And see Article 8301, Sec. l(4), where the definition of wages
includes the "market value of board, lodging, laundry, fuel and
other advantage which can be estimated in money which the em-
ployee receives from the employer as part of his remuneration."

          Likewise, the fact that the institution receives funds
from the federal government to help offset the costs for such
program would have no bearing in the determination of coverage.

          We note from the definitions of "workman" in the
statutes covering the three institutions herein discussed that,
in general, those persons engaged in so-called "office jobs" are
not covered, while others are.

          Therefore, if a part-time student working at The Uni-
versity of Texas, Texas A&M or Texas Tech under the provisions
of the Federal College Work-Study Program is engaged in the type
of activity that would classify him as a "workman" as that term
is defined by the workmen's compensation statutes applicable to
each institution, the student would be entitled to the benefits
of workmen's compensation provided for by that institution.  If
the working duties of such student are excluded by statutory
definition, there would be no coverage.

          This office not having been furnished a specific fact
situation regarding the particular working activities involved,

                              -5566-
Mr.   David P. Bell, page 5          (M-1142)



we are unable to be more explicit in this opinion.

                           SUMMARY

           If a part-time student working at The
      University of Texas, Texas A&M or Texas Tech
      under the provisions of the Federal College
      Work-Study Program is engaged in the type of
      activity that would classify him as a "work-
      man" as that term is defined by the workmen's
      compensation statutes applicable to each in-
      stitution, such student would be entitled to
      the benefits of workmen's compensation provided
      for by that institution.  If the working duties
      of such student are excluded by statutory defi-
      nition, there would be no coverage.

                                                    yours,



                                                D C. MARTIN


Prepared by Bill Campbell
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
W. E. Allen, Co-Chairman
John Banks
Max Hamilton
James Hackney
S. J. Aronson

SAMUEL D. MCDANIEL
Staff Legal Assistant

ALFRED WALKER
Executive Assistant

NOLA WHITE
First Assistant




                               -556?-